Citation Nr: 1427408	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-49 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION
	
The Veteran served on active duty from August 1968 to July 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This case was initially before the Board in September 2011 when the Board reopened the Veteran's new and material claim for service connection for a left leg disability and remanded the issue on the merits for further development.  A supplemental statement of the case was issued in June 2012 and the case has been returned to the Board. 

The Veteran testified before the undersigned in May 2011.  A copy of the transcript is of record. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

A left leg disability was first diagnosed many years after the Veteran's service, and the competent and credible evidence fails to establish a causal or etiological relationship between the Veteran's left leg and service.  


CONCLUSION OF LAW

A left leg disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that his current left leg disability, including diagnoses of left knee osteoarthritis, gout, and a non-healing lesion of the left lower leg, are related to service, to include an in-service slip and fall injury.  He asserts that he injured his left leg in-service when he fell on an ice covered bridge.  The Veteran contends that he was hospitalized following this accident to treat a laceration.  He testified at his Board hearing that he had received stitches to treat this injury. 

Service treatment records reflect complaints of tenderness related to the area near his left knee for three weeks in May 1970.  An X-ray at that time was normal.  No further complaints of, treatment for, or a diagnosis related to a left leg disability was noted.  An October 2011 request for records from the Frankfurt Army Hospital in Germany, where the Veteran alleges he received treatment following his slip and fall accident, reveals that there are no available records. 

In a Report of Medical History completed at service separation the Veteran denied ever having had or currently experiencing a "trick" or locked knee, arthritis, joint deformity, or cramps in his legs.  The Veteran reported a boil on his chest but denied any other skin disease and did not report a scar. 

The Veteran's April 1970 separation examination reflects a normal clinical evaluation of his lower extremities.  No skin issues were noted, nor were any scars reported. 

Next, post-service evidence does not reflect complaints of left leg problems for many decades following separation from service. 

Specifically, complaints were first noted in a May 2001 VA treatment record. At that time the Veteran reported aching knees for the past 30 years.  The Veteran was diagnosed with osteoarthritis of the knees and gout in a June 2001 VA treatment record, over thirty years following separation from service.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran's reported history of continued symptomatology since active service has been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

As noted above, records do not reflect a diagnosis of a left leg disability until June 2001.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time (in this case, over thirty years) after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that the Veteran and his friends and family have submitted statements alleging that he has suffered from left leg problems since service; they are competent to report he has experienced leg pain since service.  However, the Veteran has provided no explanation as to why he delayed seeking treatment or filing a claim for over 30 years.  

Moreover, importantly, although he filed claims in 1974 for educational benefits; it was not until 2001 that he initially filed a claim for a left leg injury.  The fact that the Veteran was aware of the VA benefits system, but  did not file a claim for disability benefits for his left leg at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 1974, but did not initially file a claim for this problem until 2001.

Had the Veteran been experiencing left leg problems at that time, there seems to be no reason why the Veteran would not have also filed a compensation claim at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his lower extremities and skin were normal at the time he left service, and there were no scars noted.  

Accordingly, the Board finds the statements of the Veteran's friends and his statements asserting continuity of symptomatology of left leg problems since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements or those of his friends and family. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of left leg problems are not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints. 

Consideration has been given to a December 2007 private opinion of record which indicates that the Veteran was in the military in 1969 where he had an injury to his knee resulting in a laceration, but also developed some posttraumatic arthritis to the knee, which eventually required a knee replacement.  The private physician indicated that this is related to his military career given the fact that the Veteran probably would not otherwise have had posttraumatic arthritis that would have caused him to have a knee replacement. The probative value of this "positive" opinion is limited.  Significantly, the examiner failed to provide any rationale for his conclusion that the Veteran's left knee is related to the fall he purports happened in service.  The fact that this examiner also did not review the complete claim further reduces the value of this opinion because the Veteran's clinical history, to include the negative separation examination and lack of documented treatment for many years thereafter, is significant.  The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As noted above, the Veteran was afforded VA examinations in May 2008 and October 2011.  The Board determined that the May 2008 VA etiological opinion was not adequate and remanded for an additional VA examination and etiological opinion in September 2011.  After reviewing the Veteran's claims file and examining the Veteran, an October 2011 VA examiner opined that the Veteran's left leg disability was less likely than not incurred in or caused by the claimed in-service injury.  She noted that after reviewing the medical records, taking a history and performing a physical examination the claimed left knee condition which is diagnosed as degenerative arthritis with total knee replacement with scar is less likely permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge.  The examiner additionally noted that it was less likely than not caused by and/or worsened by an already service-connected disability and the natural progression was not altered or worsened by an event and/or condition that occurred and/or expressed during active service. 

The October 2011 VA examiner considered the Veteran's contentions that he had fallen from a bridge while guarding it in Germany in January or February 1970 and had suffered a sizable laceration on or near his left knee that required stitches to repair.  The examiner considered that the Veteran had submitted statements of support by his relatives written many years later that they knew of the suturing and injury.  She emphasized that she had not seen an eye witness statement regarding the Veteran's claimed injury in service.  The examiner considered that the Veteran received a pre-separation left knee evaluation in which he stated that the left knee had been painful for a brief period of time.  She noted that there is no documentation showing that the note shortly prior to separation included a history of a knee injury with laceration only a few months earlier.  The examiner noted that a laceration that required suturing that was described by the Veteran is more likely than not to have still been visibly obvious by May 1970 at the time near separation from service.  She emphasized that there is no mention at all by the health professional that examined the knee and requested an X-ray about a healing laceration or recently healed laceration near the knee.  The in-service inspection of the knee mentions that there was no recent injury.  At the time of the pre-separation knee evaluation had there been a significant left knee laceration the healing scar would have likely been very noticeable as it was within a few months or weeks of when the evaluation is documented. 

The October 2011 VA examiner noted that the only mention in the documentation is of a normal left knee X-ray, and "contusion."  She noted that there is no documentation or finding of a healing left shin or knee laceration that would have been evident based on the descriptions by the Veteran and the supportive letters by others not witness to the event years later.  The examiner noted that the separation exam lists all normal findings and a scar is not described near or on the left knee.  She noted that on exam today there is a significant scar on the left shin approximately four cm below the inferior patella, and this scar is stated by the Veteran to have been related to the in-service injury.  She noted that such a scar that is noticeable now would more likely than not have been visible more proximate to the time of injury in service.  The examiner indicated that if there was an injury in service with a residual scar, it was not documented in the records to support the statement of the claimed injury in service.  

The October 2011 VA examiner stated that the Veteran further volunteers that both knees have hurt him through the years and that he has worked as a carpenter all of his working life.  The VA examiner opined that an occupation as a carpenter at least as likely as not would have provided more influence on the deterioration of both knees with use, than the stated in-service injury to the left knee.  She further considered the private opinion of record.  She also noted that the VA treatment records regarding both knee replacements describe similar osteoarthritis in both knees.  The examiner opined that the normal documentation of knees and skin adjacent to the knees at time of discharge from service, the location of the service in Germany and with claimed treatment that was to have been in Fort Riley, Kansas a non-combat location, surgical findings that documented similar deterioration of both knees, and a life-long occupation as a carpenter, all provide rationale that the left knee condition was less than likely related to any injury or illness that was incurred in service.  As the examiner provided detailed rationale for her opinion with reference to the evidence of record, the Board finds the October 2011 VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed left leg disability and in-service complaints.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, orthopedic disorders, including osteoarthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Degenerative joint disease is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that X-rays studies and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of left leg pain, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to his current osteoarthritis of the knee or any other left leg disability, diagnosed several decades after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Additionally, the Veteran has offered only conclusory statements regarding the relationship between his left leg disability and service.  In contrast, the October 2011 VA examiner reviewed his records and considered his reported history.  The October 2011 VA examiner additionally examined the Veteran.  Therefore, the Board finds that the October 2011 VA examination is the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's current left leg disability is related to service. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Complete VCAA duty to notify was satisfied prior to the rating decision on appeal by way of letter sent to the Veteran in September 2006 that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Moreover, the RO provided the Veteran with Dingess notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Consequently, the Board finds that the duty to notify has been satisfied as to this claim.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and identified post-service treatment records.   Records from the Social Security Administration (SSA) were also obtained.  The Veteran submitted private treatment records.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  Most recently, in September 2011, the Board remanded to obtain any service treatment records regarding hospital treatment at an Army hospital in Frankfurt, Germany.  A search of records reflected no records were available.    

Discussion of the Veteran's May 2011 AVLJ hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  Indeed, as noted above, the Board remanded the Veteran's claim to obtain outstanding treatment records and to afford the Veteran with VA examinations and opinion.  The Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, the Veteran was afforded examinations for his leg in May 2008 and October 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board noted in the September 2011 Remand that the May 2008 VA examination did not completely address all of the Veteran's contentions and thus to cure deficiencies, the Board Remanded the matter in order to obtain an additional VA examination and opinion.  The Veteran was afforded a VA examination October 2011.  The Board finds that the October 2011 VA examination and opinion obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, the earlier examination reports and opinions, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to obtain additional treatment records and afford the Veteran a new VA examination to determine the etiology of his left leg disability.  All those actions were accomplished, and there has been substantial compliance with the September 2011 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left leg disability is denied.



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


